Title: To Benjamin Franklin from William Gordon, 13 August[–15 September 1777]
From: Gordon, William
To: Franklin, Benjamin



My Dear Sir
  Jamaica Plain Aut. 13 [–September 15]. 1777
Your duplicate of May 1st has been recd. Am obliged to you for sending the letter to London by a safe hand, and for your kind offer with respect to any future packits. Have taken the allowed liberty of accompanying this with a few sermons. Would have Mr. Sowden’s wait till an opportunity may offer of sending it on without any great expence, or he may think that the sermon stands him in more than it is worth. Be pleased to accept of one, and to present the others with compliments to Messrs. Dean and Lee. Condole with Mr. Dean on the death of his Lady.
On the 14th of last month being at Newbury Port forwarded a letter by a vessel to France acquainting you with flying reports about Tyconderoga. When at Exeter the next day being assured of its evacuation waited upon the Committee of Safety and desired the Honle. Col. Bartlet who had been or was one of the Congress to write you particulars and dispatch it directly for Newbury Port, as it might be of consequence to you to receive early intelligence of such an event. Since then Burgoyne has been driving on apace; hope he will make more haste than good speed and shortly run himself into a snare out of which he will not be able to extricate himself.
The Howes have been to the Capes of Delaware and back again. The royalists are upon Staten Island, and the generals I suppose consulting what to do next; for the Continentals under Washington are returned to Morris Town, and the Highlands secured. I now judge that the junction of the ministerialists will be prevented for this year: the opportunity seems to be lost, and post est occasio calva. May perplexity and disappointment ever await them, till they do justly and love mercy!
Do not imagine that this will bring you a word of news, as your friends in Boston will have the advantage of knowing the time of the vessels sailing, and will not fail of writing: but I am getting in readiness, that I may not lose the conveyance. Propose sending duplicates and triplicates of the sermons, that so you may be likely to receive one or other of them. Should you be spared to negotiate a peace, which I wish you the honour and happiness of doing, pray remember the preacher, and secure him the right of visiting his native country without having his neck endangered. He would like to see G B again, but has not any notion of dying in the cause at Tyburn.
We have been waiting and hoping that G B would meet with a powerful diversion, and be called off from prosecuting the war with us. Can we oblige her to own our Independence; and would common sense incline her to lay hold of the opportunity of sharing in our trade, before alliances exclude her, I should like it best: but the decree of heaven may have determined her ruin; if so should I live to see it, shall weep over her remains. Wishing that your last days may be the most glorious, and be the prelude of greater glory in another world through the mercies of the Saviour, I remain with much esteem your sincere friend
William Gordon


For want of opportunity the above hath lain by till the 15th of Sepr.
By saturdays post recd a letter from Mr John Adams wherein he writes,
“The loss of Ti is in a train of serious enquiry. Altho’ this disaster for the present is grievous, yet I think it has put Burgoyne into our power, and I hope he will not be suffered to slip out of it. Mr Howe has planned his operations in such a manner as to give us a vast advantage both of him and Burgoyne. He is at the head of Elke, about 55 miles from this city. General Washington is at Wilmington, about 15 miles on this side of him, with a noble army of continental troops, and a large body of militia, which is constantly and rapidly increasing. Whether the General will be compelled to depart from his Fabian system, or not, time will discover. A general action, successful to us is destructive to them, and even if they should be successful and keep the field, they will loose so many men, as to be cripled after it, whereas I think we should be able speedily to reinforce our army, notwithstanding the panic and consternation, which would follow a defeat.”
We have a report but not fully authenticated that Gen. Was within 3 miles of H, and that the former had taken more than a hundred of the light horse and a hundred of the light infantry. We are in hourly expectation of important news from him and from Genl. Gates; the latter has named Burgoyne for paying ten dollars a piece to the Indians for scalps the polite Maccaroni.
W G

 
Addressed: To / The Honle Dr Benjamin Franklin / Paris
